UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:000-52296 AISystems, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52296 20-2414965 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3500 Carillon Point Kirkland, WA 98033 (Address of principal executive offices) (Zip Code) (425) 749-7287 (Registrant’s telephone number, including area code) Wolf Resources Inc. 564 Wedge Lane Fernley, NV 89408 (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12months (or for such shorter time period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes RNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Exchange Act Rule 12b-2). Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer£Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of May 20, 2010, there were 135,001,887 shares of common stock, $0.01 par value, outstanding. 1 TABLE OF CONTENTS PartI. Financial Information Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of March 31, 2010 and December31, 2009 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 and the period from December 7, 2005 (inception) to March 31, 2010 4 Unaudited Condensed Consolidated Statement of Changes in Stockholders’ Equity for the period from December 7, 2005 (inception) to March 31, 2010 5 Unaudited Condensed Consolidated Statements of Cash Flows for thethree months ended March 31, 2010 and 2009 and the period from December 7, 2005 (inception) to March 31, 2010 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T. Controls and Procedures 26 PartII. Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 28 2 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AISYSTEMS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS AS OF March 31, December 31, (Unaudited) Assets Current Cash Cash and due from bank $ $ Restricted cash Loan receivable from employees Subscription receivable Prepaid expenses and other current assets Total Current Assets Property and equipment,net Intellectual Property 10 10 Total Assets $ $ Liabilities and Shareholders' Deficit Current Accounts payable and accrued liabilities $ $ Notes payable to Shareholders Deferred lease obligation Current portion of equipment loan Total Current Liabilities Loan payable for equipment, net of current portion Deferred revenue Loans payable to controlling shareholder for Intellectual Property Total Liabilities Shareholders' Deficit Preferred Shares (Authorized 20,000,000 with 2,400,000 designated as Series B, Issued: 2,329,905 Series B) Common shares - (Authorized: 500,000,000 Issued March 31 2010: 135,001,887 and 2009: 84,964,793 ) Liquidation Preference (note 9) - - Additional paid-in capital Deficit accumulated during the development stage ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ 3 AISYSTEMS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months endedMarch 31, 2010 Three months endedMarch 31, 2009 For the period from December 7, 2005 (inception) to March 31, 2010 (Unaudited) (Unaudited) (Unaudited) Operating expenses Salaries and benefits $ ) $ ) $ ) Outside Services ) ) ) Travel, meals and entertainment ) ) ) Office and general expense ) ) ) $ ) $ ) $ ) Depreciation and amortization ) ) ) Stock Based Compensation ) ) ) $ ) $ ) $ ) Loss from operations $ ) $ ) $ ) Other income (expenses) Interest (expense) Interest income - Other income (expense) ) $ ) $ ) $ ) Net loss for the period ) ) ) Deficit, beginning of the period ) ) - Deficit, end of the period $ ) $ ) $ ) Net loss per share attributable to common stockholders Basic and fully diluted $ ) $ ) Number of weighted average common shares outstanding basic and diluted 4 AISYSTEMS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) Common stock - number of shares # Common stock - amount $ Additional Paid in Capital $ Deficit accumulated during development stage $ Total$ Balances at December 7, 2005 - $
